NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             JANICE J., Appellant,

                                        v.

        DEPARTMENT OF CHILD SAFETY, H.L. A.L., Appellees.

                             No. 1 CA-JV 16-0508
                               FILED 5-4-2017


           Appeal from the Superior Court in Maricopa County
                             No. JD528011
             The Honorable Christopher T. Whitten, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General's Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee DCS
                            JANICE J. v. DCS, et al.
                             Decision of the Court


                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge Kent E. Cattani joined.


J O H N S E N, Judge:

¶1           Janice J. ("Mother") appeals the superior court's order
terminating her parental rights to H.L., born in October 2013, and A.L., born
in January 2015 (collectively, "Children"). For the following reasons, we
affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2            In August 2014, the Department of Child Safety ("DCS")
placed H.L. in foster care after discovering she fell off a picnic table and was
knocked unconscious. The second child, A.L., was taken into care upon her
birth, several months later. Both children were found dependent as to
Mother on March 24, 2015.

¶3           After the case plan was changed to severance and adoption
on January 26, 2016, DCS moved to terminate Mother's parental rights on
grounds of mental illness and out-of-home placement, pursuant to Arizona
Revised Statutes ("A.R.S.") section 8-533(B)(3) and -533(B)(8)(a)-(c) (2017).1
After a hearing in September 2016, the superior court ordered Mother's
parental rights severed on each of the charged grounds. Mother timely
appealed. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution, A.R.S. §§ 8-235(A) (2017), 12-2101(A)(1) (2017) and
Arizona Rule of Procedure for the Juvenile Court 103(A).

                                DISCUSSION

¶4             The right to custody of one's children is fundamental, but not
absolute. Michael J. v. Ariz. Dep't of Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11-12
(2000). The superior court may terminate a parent's rights upon clear and
convincing evidence of one of the statutory grounds in A.R.S. § 8-533(B),
Michael J., 196 Ariz. at 249, ¶ 12, and upon a finding by a preponderance of
the evidence that termination is in the best interests of the child, Jeffrey P. v.
Dep't of Child Safety, 239 Ariz. 212, 213, ¶ 5 (App. 2016). We review the

1     Absent material revision after the relevant date, we cite a statute's
current version.


                                        2
                          JANICE J. v. DCS, et al.
                           Decision of the Court

superior court's termination order for an abuse of discretion; we will affirm
the order unless its factual findings are clearly erroneous, "that is, unless
there is no reasonable evidence to support them." Audra T. v. Ariz. Dep't of
Econ. Sec., 194 Ariz. 376, 377, ¶ 2 (App. 1998).

¶5            Under A.R.S. § 8-533(B)(8)(c), a parent's rights may be
terminated upon a finding that: (1) the child has been in out-of-home
placement for 15 months or longer; (2) the agency has made diligent efforts
to provide appropriate reunification services; (3) the parent has been unable
to remedy the circumstances that caused the placement; and (4) there is a
substantial likelihood that the parent will not be capable of exercising
proper and effective parental care and control in the near future.

¶6            On appeal, Mother does not dispute the Children had been in
out-of-home placement for 15 months or longer at the time of the hearing.
She does not argue DCS failed to make diligent efforts to provide
reunification services, nor does she contest the court's best-interests
findings. As to the 15-months time-in-care ground, Mother argues only that
the court erred by finding that she is unable to remedy the circumstances
that caused the placement and that she would not be capable of exercising
proper and effective parental care and control in the near future.

¶7            After the dependency proceedings commenced, DCS
provided Mother with services including drug testing, substance-abuse
treatment, parent-aide services, supervised visits, a psychological
evaluation, a bonding assessment and a best-interests assessment. Mother
suffers from major depressive disorder and bipolar disorder. Accordingly,
DCS also provided her with mental-health services through her existing
provider, Southwest Network.

¶8            At the hearing, Mother's DCS case manager testified that she
reviewed Mother's records from Southwest Network going back to 2009.
The records showed that until February 2016, just after the case plan was
changed to severance and adoption, Mother persistently failed to appear
for counseling appointments or would cancel them, and did not
consistently take her psychiatric medication. Based on conversations with
representatives of Southwest Network, the case manager testified that
Southwest had referred her for cognitive behavioral therapy, but Mother
failed to attend. The case manager testified that despite being offered
mental-health services throughout the dependency, Mother "has not




                                     3
                          JANICE J. v. DCS, et al.
                           Decision of the Court

participated in mental health services long enough to demonstrate that she
would remain stable."2

¶9             The case manager additionally explained that, as shown by a
bonding report, Mother's mental health issues rendered her unable to meet
the Children's needs even during a two-hour visit. The same bonding
assessment, the case manager pointed out, concluded Mother had a "low
frustration tolerance" that might lead to child abuse. Accordingly, the case
manager concluded that Mother was unable to remedy the circumstances
that caused the Children to be taken into care, and that there was a
substantial likelihood that she would not be capable of exercising parental
care and control in the near future.

¶10           The court also had before it a psychological evaluation by Len
Sarff, Ph.D., who examined Mother on February 13, 2015. Sarff concluded
that "[Mother's] emotional state is too volatile and compromised to help her
make logical, and well thought out decisions." He wrote:

      The prognosis that she will be able to demonstrate minimally
      adequate parenting skills in the foreseeable future is guarded.
      Based on the clinical tests and collateral data at my disposal,
      a child in the care of [Mother] would be at risk of abuse
      and/or neglect at this time.

Sarff recommended Mother participate in individual and group therapy,
cognitive behavioral therapy and, "once she is stable," family therapy. At
the hearing, Sarff testified that it normally would take about a year of
therapy to work through mental-health issues such as Mother's.

¶11           Also in evidence was a bonding assessment by S. Bryce
Bennett, Psy.D., dated February 10, 2016, which concluded Mother was
unable to effectively communicate the Children's needs and had difficulty
dividing her attention between the two girls and managing their respective
needs. Bennett further observed Mother has a low frustration tolerance,
and stated that "[i]t is alarming that even though she has had specific
parenting interventions, she has not integrated the information effectively



2      Records from Southwest Network in evidence showed that Mother
asked on February 23, 2016 to set up counseling sessions. Although the
records contain an entry in May 2016 that Mother was attending weekly
counseling sessions, she failed to appear for nursing appointments twice in
July and once in August before trial in September.


                                     4
                          JANICE J. v. DCS, et al.
                           Decision of the Court

enough to understand basic parenting skills and healthy disciplinary
skills."

¶12           A report dated May 30, 2016 by a best-interests evaluator,
Mary Oakley, Psy.D., concluded, "Although [Mother] has been
demonstrating improvement, it appears she still needs a significant amount
of progress before she will be able to effectively parent three children."

¶13            According to the record, before the change of plan, Mother
failed to participate in mental-health counseling services and did not want
to see the Children more than once a week. On appeal, Mother argues she
discontinued her psychiatric medications during the first part of 2016
because she was pregnant with a third child. She offered no evidence,
however, that she participated consistently with mental-health services
before she became pregnant with that child. And she offered no
explanation for her persistent failure to attend mental-health services before
the case plan was changed to severance and adoption.

¶14          The superior court found that Mother's mental-health issues
impaired her ability to parent:

              The evidence presented indicates that Mother's mental
       health deficits have contributed to her having a weak bond
       with both children, having an inability to split her attention
       between the children, and having a primary focus on herself
       over the children.      During many of the times when
       professionals have been observing Mother's interaction with
       the children, Mother's mental health issues have interfered
       with her ability to do what is needed to protect the children's
       mental and physical safety.

¶15           Reasonable evidence supports the court's conclusion that
DCS proved the elements justifying severance on the 15-months time-in-
care ground. Mother's failure to diligently participate in mental-health
services, along with the professional reports and records before the court,
demonstrated that she had been unable to remedy the circumstances that
caused the Children's placement, and likewise demonstrated a substantial
likelihood that she would not be capable of exercising proper and effective
parental care and control in the near future.

¶16            Because the court did not abuse its discretion in severing
Mother's parental rights based on the 15-months time-in-care ground, we
need not consider the other grounds on which it ruled. See Michael J., 196
Ariz. at 251, ¶ 27.


                                      5
                          JANICE J. v. DCS, et al.
                           Decision of the Court

                              CONCLUSION

¶17          For the foregoing reasons, we affirm the superior court's order
terminating Mother's parental rights.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        6